
	
		I
		112th CONGRESS
		1st Session
		H. R. 1743
		IN THE HOUSE OF REPRESENTATIVES
		
			May 5, 2011
			Mr. Gosar (for
			 himself, Mr. Flake,
			 Mr. Schweikert,
			 Mr. Pastor of Arizona,
			 Mr. Quayle,
			 Mr. Franks of Arizona, and
			 Mr. Grijalva) introduced the following
			 bill; which was referred to the Committee
			 on Veterans' Affairs
		
		A BILL
		To designate the Department of Veterans
		  Affairs Vet Center in Prescott, Arizona, as the Dr. Cameron McKinley Department
		  of Veterans Affairs Vet Center.
	
	
		1.FindingsCongress makes the following
			 findings:
			(1)Cameron K.
			 McKinley was born on December 9, 1930, in Shreveport, Louisiana.
			(2)Dr. McKinley
			 served in the U.S. Marine Corps Reserve in Shreveport, Louisiana, from
			 1947–1949.
			(3)McKinley served
			 valiantly at Wiesbaden Air Force Hospital during and after the Vietnam War,
			 providing therapy to military personnel and their families.
			(4)Dr. McKinley
			 served with great distinction as the Chief of Psychology at the Veterans
			 Affairs Hospital in Prescott, Arizona, from 1981–1995.
			(5)At the Prescott
			 Veterans Affairs Hospital, Dr. McKinley organized a Rap Group
			 for Vietnam Era veterans dealing with various degrees of Post Traumatic Stress
			 Disorder (PTSD). That group of veterans formed the Vietnam Veterans of America,
			 Chapter 95.
			(6)Vietnam Veterans
			 of America, Chapter 95, in concert with Dr. McKinley, local leaders, businesses
			 and nonprofit groups petitioned the Federal Government for a free-standing
			 Veterans Affairs Medical Center (VAMC).
			(7)Congress
			 authorized 91 new rural VAMCs, among them the Prescott Vet Center. In June of
			 1985, the Prescott Vet Center opened.
			(8)Dr. McKinley
			 spent decades tackling the pressing issue of Post Traumatic Stress Disorder
			 (PTSD) head on, by providing cutting-edge psychological and neuropsychological
			 assessments to the returning veterans of three wars. Produced targeted action
			 plans for veterans suffering from PTSD, giving them tools to deal with their
			 afflictions and transition successfully back into civilian life.
			(9)Dr. McKinley's
			 cutting-edge work has earned him recognition from Prescott VAMC, Vietnam
			 Veterans of America, the Veterans' Readjustment Counseling Center, and the
			 United States Department of the Army for his outstanding work to improve the
			 lives of veterans of multiple generations.
			(10)It is only well
			 and fitting that as a tribute to this remarkable person's life that Congress
			 seek to name the facility after the leader who was its inspiration and a
			 lifesaver for so many.
			2.Dr. Cameron
			 McKinley, Department of Veterans Affairs Medical Center
			(a)DesignationThe
			 Department of Veterans Affairs Vet Center located at 3180 Stillwater Dr. #A,
			 Prescott, AZ, shall after the date of the enactment of this Act be known and
			 designated as the Dr. Cameron McKinley Department of Veterans Affairs
			 Medical Center.
			(b)ReferencesAny
			 reference in a law, map, regulation, document, paper, or other record of the
			 United States to the Department of Veterans Affairs Vet Center referred to in
			 subsection (a) shall be deemed to be a reference to the Dr. Cameron
			 McKinley Department of Veterans Affairs Vet Center.
			
